PER CuRiam.
Defendants strongly and ably contend that the court erred in overruling their motion for judgment of nonsuit in that (1) plaintiffs’ evidence establishes that Mrs. Williams was contributorily negligent as a matter of law, and (2) there was a fatal variance between plaintiffs’ allegations and proof. However, after careful consideration of the pleadings and evidence, the conclusion reached is that defendants’ said motion was properly overruled.
Careful consideration of each of the assignments of error brought forward and discussed in defendants’ brief fails to disclose any error *728of law deemed of sufficient prejudicial effect to warrant a new trial. As to assignments of error relating to the court’s charge, the instructions given were sufficient to draw into focus the crucial questions of fact for jury determination and to apply the law thereto in substantial accord with decisions of this Court. Ño new question of law is involved. Hence, it would serve no useful purpose to discuss each of defendants’ assignments of error in detail.
No error.